United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS          June 21, 2004
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                           No. 03-10685
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

TAMMIE JEANNE WARNER,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                  USDC No. 3:97-CR-00094-ALL-H
                       --------------------

Before BARKSDALE, EMILIO M. GARZA, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Tammie Jeanne Warner appeals the district court’s revocation

of her supervised release.   Warner, who is represented on appeal

by the Assistant Federal Public Defender, has filed a pro se

motion to supplement counsel’s appellate brief.   Warner’s pro se

motion is DENIED.   See United States v. Ogbonna, 184 F.3d 447,

449 & n.1 (5th Cir. 1999); see also 5TH CIR. R. 28.7.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-10685
                                -2-

     Warner argues that the district court failed to comply with

the requirements set forth in United States v. Grandlund** in

admitting the reports of the positive laboratory tests into

evidence during the revocation proceeding.   Warner has not

demonstrated that the district court departed from the procedures

outlined in Grandlund.   See Grandlund, 71 F.3d at 511-12.

     The district court’s judgment revoking Warner’s supervised

release is AFFIRMED.

     AFFIRMED; MOTION TO SUPPLEMENT COUNSEL’S BRIEF BY APPELLANT

PRO SE DENIED.




     **
       71 F.3d 507 (5th Cir. 1995), opinion clarified, 77 F.3d
811 (5th Cir. 1996).